Title: Thomas Appleton to Thomas Jefferson, 30 April 1819
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
               Leghorn 30th April 1819.
            
            My last letter, Sir, was in date of 25th february, but departed from hence, only on the 18th of march, & given in charge to the two Architects who sail’d on that day in the Brig Strong Capt: Concklin for Baltimore.—at the same time, I inclos’d you the contract which binds them for three years; as likewise, the receipt of mad: Pini for the year’s interest.—I also drew on John Hollins of Balto for four hundred & forty four dollars, and 41 Cents for indispensable advances to the architects; and further, for two hundred & eighty dollars in favor of Capt: Concklin for their passages to the U:S. On the eve of their departure, michael Raggi, inform’d me, that the great delay of the vessel had occasion’d him some further expences, and requested I would advance him forty francesconi equal to—42. Doll–10. which I complied with, as he had not sufficient to pay his lodgings; but as my letters were seal’d, I would not again open them to make this addition; allow me then to request, you will cause to be remitted for my account, to my brother-in-law Thomas Perkins of Boston the sd amount of forty two dollars and ten cents—to be charg’d to michael Raggi, and to whom I have written to this effect, in the inclos’d letter.—I have now Shipp’d on board the Scho Adeline Capt: Rumney for Alexandria, a Case of florence wine containing 91 bottles for the balance of 14 dollars remaining in my hands, after paying mad: Pini, as by account below.—In a letter which I receiv’d a short time ago from mr Crawford of the treasury, he requested me to obtain a certain clover-grass-seed of malta, very highly recommended to him by como Decatur, as being far superior to any he had before, or since seen; I wrote, therefore, to a friend in that island, and having receiv’d it, I now send you a small bundle for your trial, and to the care of the Collector of Alexandria.—You will likewise receive at the Same time, a little bundle of the fam’d yellow-cotton-Seed of that island.—I know not if this species has ever been introduc’d into the U: S—if not, you will find it  a valuable acquisition.—from this cotton is fabricated in malta, a cloth sold here under the name of malta nankeen; but it is greatly superior in beauty & durability, to the nankeens of India. the colour is of a much deeper cast, and preserves its lustre without any diminution, which is a great advantage over those of India, as the latter lose all their beauty after a few washings.—for the Strength of this cloth, it might well be call’d, everlasting, as I have of it now in use Since 15 years, & appears Still as bright & strong as when new.—
            It will afford me a very Sensible pleasure, if I should learn from you, that the vines I sent you many years ago, thriv’d & succeeded in your grounds.—I believe, that I never mention’d to you a mode universally in use in Tuscany, for renewing the vigour of youth in vines, when decaying by age.—to this end, they bend down the upper extremity to the earth, and cover it for 5 or 6 feet horrizontally, and about 6 or 8 inches below the surface; when it will rise again with all its juvenile productive powers, and by this mean, becomes, in a manner, immortal—thus have I seen vines which flourish’d in the early periods of the Medecis, now in all the vigour of youth.—I am still waiting with some anxiety, for your reply to that part of my long letter in date of the 10th of november of the last year, in relation to the decease of mr Joseph Barnes in which I mention’d that all the transactions of mr Barnes & his friend Newton were in the name of the former; and as there is some doubt if the latter can bring legal proof that he is the Sole owner of the property, it is indispensably necessary, that the Son of the late mr Barnes, should transmit his power of Attorney, in order that a proper investigation should be made; and at the Same time, remit a Sum of one or two hundred dollars, to defray the attendant expences.—the papers remain Still under Seal, as Newton, for what Reasons I am ignorant, has taken no Steps to remove them, & no one has the authority from mr Barnes.—
            
              accept Sir, the renewal of my unalterable respect & esteem
               Th: Appleton.
            
          
          
            
              
                To 1 & ½ Tuscan barrels of Pomina wine
                ₤36
                –
                
              
              
                transporting from florence to Leghorn.
                10
                
              
              
                bottles, bottling, packing, case, cord & transporting on board
                35
                
              
              
                
                ₤81
                
              
              
                ballance due you 
                8
                
                ₤89
                –
              
              
                Cr
                
              
              
                By 14 dollars remaining after paying mad: Pini.—
                
                
                ₤89
                –
              
            
          
        